Case 18-03374   Doc 59   Filed 01/07/20 Entered 01/07/20 13:06:55   Desc Main
                           Document     Page 1 of 7
Case 18-03374   Doc 59   Filed 01/07/20 Entered 01/07/20 13:06:55   Desc Main
                           Document     Page 2 of 7
Case 18-03374   Doc 59   Filed 01/07/20 Entered 01/07/20 13:06:55   Desc Main
                           Document     Page 3 of 7
Case 18-03374   Doc 59   Filed 01/07/20 Entered 01/07/20 13:06:55   Desc Main
                           Document     Page 4 of 7
Case 18-03374   Doc 59   Filed 01/07/20 Entered 01/07/20 13:06:55   Desc Main
                           Document     Page 5 of 7
Case 18-03374   Doc 59   Filed 01/07/20 Entered 01/07/20 13:06:55   Desc Main
                           Document     Page 6 of 7
Case 18-03374   Doc 59   Filed 01/07/20 Entered 01/07/20 13:06:55   Desc Main
                           Document     Page 7 of 7
